 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, is made this 4th day of April, 2006, by and between BOWATER
INCORPORATED, a Delaware corporation having a mailing address of 55 East
Camperdown Way, Greenville, South Carolina 29601 (the “Corporation”), and David
J. Paterson (the “Executive”).
     WHEREAS, the Corporation desires to employ the Executive as President and
Chief Executive Officer and a member of the board of directors of the
Corporation (the “Board”); and
     WHEREAS, the Executive is desirous of serving the Corporation in such
capacity;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Employment. The Corporation agrees to employ the Executive, and the
Executive agrees to be employed by the Corporation, effective the Effective
Date, in accordance with and subject to the provisions of this Agreement.
     2. Term. (a) Subject to the provisions of subparagraphs (b) and (c) of this
Section 2, the term of the Executive’s employment shall begin on May l, 2006
(“Effective Date”) and shall continue thereafter until terminated by either
party by written notice given to the other party at least ninety (90) days prior
to the effective date of any such termination. The effective date of the
termination shall be the date stated in such notice, provided that if the
Corporation or Executive specifies an effective date that is more than ninety
(90) days following the date of such notice, the Executive or the Corporation,
as the case may be, may, upon ninety (90) days’ written notice to the
Corporation or the Executive, as the case may be, accelerate the effective date
of such termination.
          (b) The parties shall enter into a Change in Control Agreement
effective the Effective Date, in the form previously provided to the Executive
(“Change in Control Agreement”). Notwithstanding Section 2(a), upon the
occurrence of a Change in Control, as defined in the Change in Control
Agreement, for purposes of the Change in Control Agreement, the term of the
Executive’s employment shall continue until terminated, but in any event, for a
period of not less than three (3) years following the date of the Change in
Control, unless such termination shall be at the Executive’s election for other
than “Good Reason” as that term is defined in the Change in Control Agreement.
          (c) Notwithstanding Section 2(a), the term of the Executive’s
employment shall end upon:

 



--------------------------------------------------------------------------------



 



               (i) the death of the Executive;
               (ii) the inability of the Executive to perform his duties
properly, whether by reason of ill-health, injury or other similar cause, for a
period of one hundred and eighty (180) consecutive days or for periods totaling
one hundred and eighty (180) days occurring within any twelve (12) consecutive
calendar months; or
               (iii) the Executive’s retirement on his early or normal
retirement date in accordance with the Corporation’s tax-qualified retirement
plan in which the Executive participates.
     3. Position and Duties. (a) Throughout the term of the Executive’s
employment, the Executive shall be employed as President and Chief Executive
Officer, with the duties and responsibilities customarily attendant to that
office, provided that the Executive shall undertake such other and further
assignments and responsibilities of at least comparable status as the Board may
direct. The Executive shall diligently and faithfully devote his full working
time and best efforts to the performance of the services under this Agreement
and to the furtherance of the best interests of the Corporation. The Executive
shall report to the Board.
          (b) Other Activities. During the term of the Executive’s employment,
the Executive shall not engage in any other business activities, as an employee,
director, consultant or in any other capacity, whether or not he receives any
compensation therefor, without the prior written consent of the Board; provided
that the Executive may serve on up to two corporate boards (other than the
Board) with the approval of the Board, which approval shall not be unreasonably
withheld. Notwithstanding the foregoing provisions of this subsection (b), it
shall not be a violation of this Agreement for the Executive to serve on civic
or charitable boards or committees to the extent that such service does not
interfere with his duties under this Agreement.
     4. Place of Employment. The Executive will be employed at the Corporation’s
offices in the City of Greenville, South Carolina or at such other place as the
Corporation shall designate from time to time, provided, however, that if the
Executive is so transferred to another place of employment, necessitating a
change in his residence, the Executive shall be entitled to financial assistance
in accordance with the terms of the Corporation’s relocation policy then in
effect.
     5. Compensation and Benefits. (a) Base Salary. The Corporation shall pay to
the Executive an annual base salary of $825,000 (“Base Salary”) payable in
substantially equal periodic installments on the Corporation’s regular payroll
dates. The Base Salary shall be reviewed at least annually and from time to time
may be

2



--------------------------------------------------------------------------------



 



increased (or reduced, if such reduction is effected pursuant to
across-the-board salary reductions similarly affecting all management personnel
of the Corporation).
          (b) Annual Incentive Plan. In addition to Base Salary, the Executive
shall be eligible to receive an annual bonus under the Corporation’s annual
incentive plan in effect from time to time determined by Board in the manner, at
the time, and within the criteria set forth by the Board in plan. The Executive
shall be eligible under such plan for a target bonus of not less than 68% of
Base Salary (“Target Bonus”), subject to reduction by the Board if such
reduction is effected pursuant to across-the-board bonus reductions similarly
affecting all management personnel of the Corporation, with a maximum eligible
payout under such plan of 200% of the Target Bonus (“Maximum Bonus”).
Notwithstanding the foregoing, the Executive will be paid, with respect to
calendar year 2006 (payable in January of 2007), not less than 100% of such
Target Bonus, prorated to reflect the percentage of the year 2006 that the
Executive was actually employed by the Corporation.
          (c) Long Term Incentive. The Executive shall be entitled to
participate in the Corporation’s long term incentive and stock-based incentive
compensation plans beginning in 2007 on a basis commensurate with his position.
          (d) Initial Equity Grant. The Corporation shall grant Executive an
award of an option to purchase 250,000 shares of the Corporation’s common stock
having an exercise price equal to the fair market value of the common stock at
the close of business on the Effective Date, a ten (10) year exercise term and
vesting as to 83,333 shares on each of the first and second anniversaries and as
to 83,334 shares on the third anniversary of the Effective Date. The initial
stock option grant will be subject to further terms and conditions as set forth
in the award document effective as of the Effective Date. The Corporation shall
also grant to the Executive an award of 50,000 shares of restricted stock units
(“Stock Grant”) effective as of May 10, 2006. The Stock Grant shall provide
(i) that the award shall vest in full on the first anniversary of the grant
date, (ii) the right to dividends on all such shares declared and paid to other
shareholders shall be accrued during the vesting period and paid to the
Executive upon vesting, (iii) upon vesting, the Corporation shall satisfy the
Executive’s tax liability for the Stock Grant by withholding such number of
shares from the Stock Grant as have an aggregate fair market value (as
calculated in the plan under which the Stock Grant is made), provided, however,
that such shares may be used to satisfy not more than the Corporation’s minimum
statutory withholding obligation (based on minimum statutory withholding rates
for Federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income), and shall remit such amount as withholding
tax to the applicable taxing authorities, and (iv) the Stock Grant shall fully
vest upon an involuntary termination of the Executive’s employment without Cause
or a voluntary termination for Good Reason (each term as defined below).

3



--------------------------------------------------------------------------------



 



          (e) Deferred Compensation. The Corporation shall enroll the Executive
in its new Retirement Savings Plan effective as of January 1, 2007, in
accordance with the summary of plan terms previously provided to the Executive.
The plan provides for an annual Corporation contribution of 20.5%, if the
Executive contributes 5%, each as a percentage of the sum of the Executive’s
Base Salary and annual bonus (referred to in Section 5(b), above) paid to
Executive each calendar year. In lieu of any deferred plan participation or
payment to which Executive otherwise may be entitled by reason of his employment
by the Corporation in 2006, the Executive shall be entitled to a contribution in
respect of 2006 on the foregoing basis (including his 5% elective deferral), but
based on the Base Salary paid in 2006 and the 2006 bonus paid in January of
2007, all of which shall be credited as nonqualified deferred compensation under
the Retirement Savings Plan as of January 1, 2007. The Executive shall be vested
in this benefit upon the third anniversary of the Effective Date, and shall be
entitled to a lump sum payment of a pro rata portion of this benefit in the
event prior to the third anniversary of the Effective Date of an involuntary
termination without Cause or a termination by the Executive for Good Reason,
other than with respect to the 4.5% portion of the Corporation contribution
(i.e., 21.95% of the total Corporation contribution) that shall remain subject
in all events to three-year vesting.
          (f) Benefit Plans. The Corporation shall make contributions on the
Executive’s behalf to the various benefit plans and programs of the Corporation
in which the Executive is eligible to participate in accordance with the
provisions thereof as in effect from time to time.
          (g) Vacations. The Executive shall be entitled to five weeks of annual
paid vacation, and otherwise in keeping with the Corporation’s policy as in
effect from time to time.
          (h) Expenses. The Corporation shall reimburse the Executive for all
reasonable expenses properly incurred, and appropriately documented, by the
Executive in connection with the business of the Corporation.
          (i) Perquisites. The Corporation shall make available to the Executive
all perquisites to which he is entitled by virtue of his position.
          (j) Legal Expenses. The Executive shall be entitled to reimbursement
of reasonable legal fees and expenses incurred in the negotiation and
documentation of this Agreement promptly upon execution hereof up to a maximum
amount of $30,000.
          (k) Relocation. The Executive shall be entitled to full relocation
benefits in accordance with the Corporation’s relocation program for its senior
executives.

4



--------------------------------------------------------------------------------



 



     6. Nondisclosure. During and after the term of the Executive’s employment,
the Executive shall not without the written consent of the Board, except in the
discharge of his duties hereunder and in furtherance of the business of the
Corporation or any of its subsidiaries and affiliates, disclose or use directly
or indirectly, any of the trade secrets or other confidential information or
proprietary data of the Corporation or its subsidiaries or affiliates; provided,
however, that confidential information shall not include any information known
generally to the public (other than as a result of unauthorized disclosure by
the Executive) or any information of a type not otherwise considered
confidential by persons engaged in the same or similar businesses.
     7. Noncompetition. (a) Executive represents and warrants that he is not
subject to and will not bring any material that is subject to any
non-competition, non-disclosure, discoveries and works or other agreements that
would prevent or restrict him from rendering services to the Corporation
pursuant to this Agreement. Executive further represents and warrants that his
employment and use of any material he brings will not violate the rights of any
third party, including without limitation, pursuant to any non-competition or
non-solicitation agreement.
          (b) During the term of the Executive’s employment and for a period of
two (2) years after the date the Executive’s employment terminates (the
“Covenant Period”), the Executive shall not, without the prior approval of the
Board in the same or a similar capacity engage in or invest in, or aid or assist
anyone else in the conduct of any business (other than the businesses of the
Corporation and its subsidiaries and affiliates) which directly competes with
the business of the Corporation and its subsidiaries and affiliates as conducted
during the term hereof. During the Covenant Period, the Executive shall not,
without the prior approval of the Board in the same or a similar capacity engage
in or invest in, or aid or assist anyone else in any manner to solicit from any
Corporation customer or vendor business of the type performed by the Corporation
for the customer or by the vendor for the Corporation, as the case may be, or to
persuade any customer or vendor to cease to do business or to reduce the amount
of business which any such customer or vendor has customarily done or is
reasonably expected to do with the Corporation, whether or not the relationship
between the Corporation and such customer or vendor was originally established
in whole or in part through the Executive’s efforts. If any court of competent
jurisdiction shall determine that any of the provisions of this Section 7 shall
not be enforceable because of the duration or scope thereof, the parties hereto
agree that said court shall have the power to reduce the duration and scope of
such provision to the extent necessary to make it enforceable and this Agreement
in its reduced form shall be valid and enforceable to the extent permitted by
law. The Executive acknowledges that the Corporation’s remedy at law for a
breach by the Executive of the provisions of this Section 7 will be inadequate.
Accordingly, in the event of the breach or threatened breach by the

5



--------------------------------------------------------------------------------



 



Executive of this Section 7, the Corporation shall be entitled to injunctive
relief in addition to any other remedy it may have without the obligation of
posting any bond in order to enforce its rights hereunder.
     8. Severance Pay. (a) If the Executive’s employment hereunder is
involuntarily terminated for any reason other than those set forth in Section
2(c) hereof or if Executive terminates his employment hereunder for “Good
Reason,” then, unless the Corporation shall have terminated the Executive for
“Cause,” the Corporation shall pay the Executive severance pay in an amount
equal to twenty-four (24) months of the Executive’s Base Salary on the effective
date of the termination, plus 1/12 of the amount of the last annual bonus paid
to the Executive under the Corporation’s bonus plan applicable to the Executive
for each month in the period beginning on January 1 of the year in which the
date of the termination occurs and ending on the date of the termination and for
each month’s Base Salary to which the Executive is entitled under this
Section 8. Such payment shall be made in a lump sum within ten (10) business
days following the effective date of the termination. The severance pay shall be
in lieu of all other compensation or payments of any kind relating to the
termination of the Executive’s employment hereunder; provided that the
Executive’s entitlement to compensation or payments under the Corporation’s
welfare benefit plans, retirement plans, stock option or incentive plans,
savings plans or bonus plans attributable to service rendered prior to the
effective date of the termination shall not be affected by this clause and shall
continue to be governed by the applicable provisions of such plans; and further
provided that in lieu hereof, at his election, the Executive shall be entitled
to the benefits of the Change in Control Agreement if a termination of his
employment occurs in a manner and at a time when such Change in Control
Agreement is applicable.
          (b) For purposes of this Agreement, the term for “Cause” shall mean:
(i) because of gross negligence or willful misconduct by the Executive either in
the course of his employment hereunder or which has a material adverse effect on
the Corporation or the Executive’s ability to perform adequately and effectively
his duties hereunder, or (ii) conviction of (or pleads guilty or nolo
contendere) to a felony.
          (c) For purposes of this Agreement, the term for “Good Reason” shall
mean: (i) a reduction by the Corporation in the Executive’s Base Salary, Target
Bonus or Maximum Bonus percentages unless such reduction is effected pursuant to
across-the-board salary or bonus reductions similarly affecting all management
personnel of the Corporation, (ii) a material diminution in the Executive’s
titles, duties or responsibilities, (iii) a change in Executive’s reporting
lines such that he no longer reports to the Board, (iv) an unconsented
relocation of Executive’s principal place of work to a location more than thirty
(30) miles from the initial location referred to in Section 4, or (v) the
failure of a successor to expressly assume

6



--------------------------------------------------------------------------------



 



this Agreement; provided, that for a termination for Good Reason under clause
(i), (ii) or (iii), the Executive shall have provided the Corporation with
written notice, and the Corporation shall fail to cure the basis for Cause
within twenty (20) days of such notice.
          (d) The Executive shall not be obligated to seek mitigation of any
severance payment payable hereunder. The Corporation shall not be entitled to
offset or seek reimbursement of any amount payable or paid to the Executive
hereunder in satisfaction of any other amount owed by the Executive to the
Corporation, except that the Corporation shall be entitled to seek reimbursement
of any severance payment made hereunder in the event of a breach of Executive’s
post-termination obligations in Sections 6 and 7.
     9. Notices. Any notices required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered or, if mailed by registered or certified mail, return receipt
requested, within three business days after such mailing, to the address set
forth above or the Executive’s home address as recorded in the Corporation’s
records, or to such other address as any party hereto shall designate to the
other party in writing pursuant to the terms of this Section 9.
     10. Severability. The provisions of this Agreement are severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of any other provision.
     11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of Delaware.
     12. Supersedure. This Agreement shall cancel and supersede all prior
agreements relating to employment between the Executive and the Corporation. In
the event of any inconsistency between (a) this Agreement and the Change in
Control Agreement and (b) any other plan, program, practice or agreement of the
Corporation in which the Executive participates or is a party, this Agreement
and the Change in Control Agreement, as the case may be, shall control unless
the parties specifically agree, by reference to this Section 12, that such other
plan, program, practice or agreement controls.
     13. Waiver of Breach. The waiver by a party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by any of the parties hereto.
     14. Binding Effect. The terms of this Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Corporation and the
heirs, executors, administrators and successors of the Executive, but this
Agreement may

7



--------------------------------------------------------------------------------



 



not be assigned by the Executive. The Corporation shall assign its rights and
obligations hereunder to a successor to all or substantially all of the assets
or business of the Corporation, provided, that such successor expressly assumes
the Corporation’s obligations hereunder.
     15. Code Section 409A. It is intended that any amounts payable under this
Agreement and the Corporation’s and the Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Internal Revenue Code
Section 409A and the Treasury Regulations relating thereto so as not to subject
the Executive to the payment of Interest and tax penalty which may be imposed
under Code Section 409A. In furtherance of this interest, to the extent that any
regulations or other guidance issued under Code Section 409A after the date of
this Agreement would result in the Executive being subject to payment of
interest and tax penalty under Code Section 409A, the parties agree to amend
this Agreement to the minimum possible extent in order to bring this Agreement
into compliance with Code Section 409A while preserving the agreements and
purposes otherwise expressed in this Agreement and the Change in Control
Agreement.
     16. Public Announcement. The Corporation shall give the Executive a
reasonable opportunity to review and comment on any public announcement
(including all filings with governmental agencies and stock exchanges) relating
to this Agreement or the Executive’s employment by the Company.
          IN WITNESS WHEREOF, the Corporation and the Executive have executed
this Agreement as of the day and year first above written.

         
BOWATER INCORPORATED
       
 
       
/s/ Togo D. West, Jr.
       
 
By: Togo D. West, Jr.
        Title: Chairman, Human Resources and Compensation Committee    
 
       
EXECUTIVE
       
 
       
/s/ David J. Paterson
       
 
Name: David J. Paterson
       

8